     Case 4:18-cv-00824-O Document 62 Filed 02/09/21                 Page 1 of 11 PageID 798



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS


 U.S. PASTOR COUNCIL et al.,

         Plaintiffs,

 v.
                                                                 Civil Action No. 18-0824
 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION et al.,

         Defendants.


         DEFENDANTS’ ANSWER TO THE SECOND AMENDED COMPLAINT

        Defendants in the above captioned case hereby answer the Second Amended Complaint,

ECF No. 45, as follows.

        The first two paragraphs of the Second Amended Complaint consist of Plaintiffs’

characterization of this suit, not allegations of fact to which a response is required. To the extent a

response is required, deny.

1.      This paragraph consists of legal conclusions, not allegations of fact to which a response is

        required.

2.      This paragraph consists of legal conclusions, not allegations of fact to which a response is

        required.

3.      Defendants lack information sufficient to admit or deny the allegations in this paragraph.

4.      Defendants lack information sufficient to admit or deny the allegations in this paragraph.

5.      Defendants lack information sufficient to admit or deny the allegations in this paragraph.

6.      Admit.

7.      Admit that Charlotte A. Burrows is the Chair of the Equal Employment Opportunity

        Commission (EEOC) and that Janet Dhillon is a Commissioner of the EEOC. Deny that
     Case 4:18-cv-00824-O Document 62 Filed 02/09/21                 Page 2 of 11 PageID 799



        Victoria A. Lipnic is a current Commissioner of the EEOC. The second sentence consists

        of Plaintiffs’ characterization of this suit, not allegations of fact to which a response is

        required.

8.      Deny the first and second sentences. The third sentence consists of legal conclusions, not

        allegations of fact to which a response is required. Admit the fourth sentence. The fifth

        sentence consists of Plaintiffs’ characterization of this suit, not allegations of fact to which

        a response is required.

9.      Admit.

10.     This paragraph consists of Plaintiffs’ characterization of Title VII of the Civil Rights Act

        of 1964 (Title VII), not allegations of fact to which a response is required. To the extent a

        response is required, deny and respectfully refer the Court to the cited statute for a full and

        accurate statement of its contents.

11.     This paragraph consists of Plaintiffs’ characterization of Title VII, not allegations of fact

        to which a response is required. To the extent a response is required, deny and respectfully

        refer the Court to the cited statute for a full and accurate statement of its contents.

12.     This paragraph consists of Plaintiffs’ characterization of EEOC decisions, not allegations

        of fact to which a response is required. To the extent a response is required, deny and

        respectfully refer the Court to the cited decisions for a full and accurate statement of their

        contents.

13.     This paragraph consists of Plaintiffs’ characterization of an EEOC document, not

        allegations of fact to which a response is required. To the extent a response is required,

        deny and respectfully refer the Court to the cited document for a full and accurate statement

        of its contents.




                                                   2
  Case 4:18-cv-00824-O Document 62 Filed 02/09/21                  Page 3 of 11 PageID 800



14.   This paragraph consists of Plaintiffs’ characterization of an EEOC decision and document,

      not allegations of fact to which a response is required. To the extent a response is required,

      deny and respectfully refer the Court to the cited decision and document for a full and

      accurate statement of their contents.

15.   This paragraph consists of Plaintiffs’ characterization of Title VII, not allegations of fact

      to which a response is required. To the extent a response is required, deny and respectfully

      refer the Court to the cited statute for a full and accurate statement of its contents.

16.   The first sentence consists of Plaintiffs’ characterization of a Supreme Court decision, not

      allegations of fact to which a response is required. To the extent a response is required,

      deny and respectfully refer the Court to the cited decision for a full and accurate statement

      of its contents. The remaining sentences consist of legal conclusions, not allegations of fact

      to which a response is required.

17.   Deny except to admit that the EEOC brought the cited case.

18.   This paragraph consists of Plaintiffs’ characterization of vague “[o]ther policies,

      regulations, and executive orders,” not allegations of fact to which a response is required.

      To the extent a response is required, deny and respectfully refer the Court to the cited

      executive order and regulation for a full and accurate statement of their contents.

19.   Admit.

20.   This paragraph consists of Plaintiffs’ characterization of a Supreme Court decision, not

      allegations of fact to which a response is required. To the extent a response is required,

      deny and respectfully refer the Court to the cited decision for a full and accurate statement

      of its contents.

21.   This paragraph consists of Plaintiffs’ characterization of a Supreme Court decision, not




                                                 3
  Case 4:18-cv-00824-O Document 62 Filed 02/09/21                Page 4 of 11 PageID 801



      allegations of fact to which a response is required. To the extent a response is required,

      deny and respectfully refer the Court to the cited decision for a full and accurate statement

      of its contents.

22.   This paragraph consists of Plaintiffs’ characterization of a Supreme Court decision, not

      allegations of fact to which a response is required. To the extent a response is required,

      deny and respectfully refer the Court to the cited decision for a full and accurate statement

      of its contents.

23.   This paragraph consists of Plaintiffs’ characterization of a Supreme Court decision, not

      allegations of fact to which a response is required. To the extent a response is required,

      deny and respectfully refer the Court to the cited decision for a full and accurate statement

      of its contents.

24.   This paragraph consists of Plaintiffs’ characterization of a Supreme Court decision, not

      allegations of fact to which a response is required. To the extent a response is required,

      deny and respectfully refer the Court to the cited decision for a full and accurate statement

      of its contents.

25.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

26.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

27.   This paragraph consists of Plaintiffs’ characterization of the Bible, not allegations of fact

      to which a response is required.

28.   This paragraph consists of Plaintiffs’ characterization of the Bible, not allegations of fact

      to which a response is required.

29.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

30.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.




                                               4
  Case 4:18-cv-00824-O Document 62 Filed 02/09/21               Page 5 of 11 PageID 802



31.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

32.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

33.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

34.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

35.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

36.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

37.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

38.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

39.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

40.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

41.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

42.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

43.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

44.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

45.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

46.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

47.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

48.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

49.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

50.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

51.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

52.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

53.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.




                                               5
  Case 4:18-cv-00824-O Document 62 Filed 02/09/21                  Page 6 of 11 PageID 803



54.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

55.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

56.   This paragraph consists of Plaintiffs’ characterization of the Religious Freedom

      Restoration Act (RFRA), not allegations of fact to which a response is required. To the

      extent a response is required, deny and respectfully refer the Court to the cited statute for

      a full and accurate statement of its contents.

57.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

58.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

59.   This paragraph consists of Plaintiffs’ characterization of this suit, not allegations of fact to

      which a response is required.

60.   This paragraph consists of Plaintiffs’ characterization of this suit, not allegations of fact to

      which a response is required.

61.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

62.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

63.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

64.   This paragraph consists of Plaintiffs’ characterization of this suit, not allegations of fact to

      which a response is required.

65.   This paragraph consists of Plaintiffs’ characterization of this suit, not allegations of fact to




                                                 6
  Case 4:18-cv-00824-O Document 62 Filed 02/09/21                  Page 7 of 11 PageID 804



      which a response is required.

66.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

67.   This paragraph consists of Plaintiffs’ characterization of this suit, not allegations of fact to

      which a response is required.

68.   This paragraph consists of Plaintiffs’ characterization of this suit, not allegations of fact to

      which a response is required.

69.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

70.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

71.   This paragraph consists of Plaintiffs’ characterization of this suit, not allegations of fact to

      which a response is required.

72.   This paragraph consists of Plaintiffs’ characterization of this suit, not allegations of fact to

      which a response is required.

73.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

74.   This paragraph consists of Plaintiffs’ characterization of this suit, not allegations of fact to

      which a response is required.

75.   This paragraph consists of Plaintiffs’ characterization of this suit, not allegations of fact to

      which a response is required.

76.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.




                                                 7
  Case 4:18-cv-00824-O Document 62 Filed 02/09/21                 Page 8 of 11 PageID 805



77.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

78.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

79.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

80.   The first sentence consists of legal conclusions, not allegations of fact to which a response

      is required. Defendants lack information sufficient to admit or deny the allegations in the

      remaining sentences.

81.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

82.   The first and fifth sentences consist of legal conclusions, not allegations of fact to which a

      response is required. The second, third, and fourth sentences consist of Plaintiffs’

      characterization of the Bible, not allegations of fact to which a response is required.

83.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

84.   Defendants lack information sufficient to admit or deny the allegations in this paragraph.

85.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

86.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

87.   The first sentence consists of legal conclusions, not allegations of fact to which a response

      is required. Defendants lack information sufficient to admit or deny the allegations in the

      remaining sentences.




                                                8
  Case 4:18-cv-00824-O Document 62 Filed 02/09/21                  Page 9 of 11 PageID 806



88.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

89.   The first and fifth sentences consist of legal conclusions, not allegations of fact to which a

      response is required. The second, third, and fourth sentences consist of Plaintiffs’

      characterization of the Bible, not allegations of fact to which a response is required.

90.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

91.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

92.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

93.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

94.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

95.   Deny.

96.   This paragraph consists of Plaintiffs’ characterization of this suit, not allegations of fact to

      which a response is required.

97.   This paragraph consists of Plaintiffs’ characterization of this suit, not allegations of fact to

      which a response is required.

98.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

      required.

99.   This paragraph consists of legal conclusions, not allegations of fact to which a response is




                                                 9
 Case 4:18-cv-00824-O Document 62 Filed 02/09/21                    Page 10 of 11 PageID 807



       required.

100.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

       required.

101.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

       required.

102.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

       required.

103.   This paragraph consists of legal conclusions, not allegations of fact to which a response is

       required.

104.   This paragraph consists of Plaintiffs’ request for relief, not allegations of fact to which a

       response is required. To the extent that a response is required, deny that Plaintiffs are

       entitled to the relief requested or any relief whatsoever.

                                 AFFIRMATIVE DEFENSES

A.     The Court lacks subject matter jurisdiction.

B.     Plaintiffs fail to state a claim upon which relief may be granted.

C.     Defendants are immune from suit because Plaintiffs have not pointed to an applicable

       waiver of sovereign immunity. See Dep’t of the Army v. Fed. Labor Relations Auth., 56

       F.3d 273, 275 (D.C. Cir. 1995).




                                                10
 Case 4:18-cv-00824-O Document 62 Filed 02/09/21                      Page 11 of 11 PageID 808



D.     Venue is inappropriate with respect to U.S. Pastor Council and Braidwood Management,

       Inc. because (1) they do not reside in this judicial district, (2) a substantial part of the events

       giving rise to their claims did not occur in this judicial district, and (3) there is another

       district in which this action could be brought. See 28 U.S.C. § 1391.

Dated: February 9, 2021                              Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     CARLOTTA WELLS
                                                     Assistant Branch Director


                                                     BENJAMIN T. TAKEMOTO
                                                     (DC Bar # 1045253)
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     P.O. Box No. 883, Ben Franklin Station
                                                     Washington, DC 20044
                                                     Phone: (202) 532-4252
                                                     Fax: (202) 616-8460
                                                     E-mail: benjamin.takemoto@usdoj.gov

                                                     Attorneys for Defendants




                                                   11
